Citation Nr: 0634581	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his son


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to 
October 1945, and again from May 1948 to September 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been diagnosed as having post-
traumatic stress disorder.

3.  The RO denied entitlement to service connection for 
bilateral hearing loss and for a left leg injury in a 
September 1997 rating decision.  The veteran was notified of 
this decision and of his appellate rights, but did not appeal 
the denial.

4.  Evidence obtained since the time of the 1997 rating 
decision denying service connection for hearing loss and a 
left leg injury relates to unestablished facts necessary to 
substantiate the claims.

5.  The veteran has bilateral hearing loss that is not 
medically shown to have begun during active service or as a 
consequence of active service.

6.  The veteran has a left foot disability, including left 
foot drop, that is not medically shown to have begun during 
active service or as a consequence of active service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or as 
a consequence of active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  Evidence obtained since the September 1997 denial of 
entitlement to service connection for bilateral hearing loss 
and a left leg injury is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The claims of entitlement to service connection for 
bilateral hearing loss and for a residuals of a left leg 
injury are reopened.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 
2002).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).

5.  Residuals of a left foot injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February 2004, April 2004, and June 2004, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided to the 
veteran in March 2006.  Although the recent notice was not 
pre-decisional as per Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006), the Board specifically finds that the 
veteran was given specific pre-decisional notice with respect 
to the elements of a basic service-connection claim and 
cannot be prejudiced by not receiving timely notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Furthermore, the Board notes that the 
veteran was not provided notice of the specific evidence 
needed to reopen his previously denied claims as is now 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006), but 
again the Board finds that the veteran is not prejudiced 
because his claims are reopened in this decision and the 
merits of his underlying service-connection claims are 
addressed.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in August 2006.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
In fact, the veteran advised VA in April 2006 that he did not 
have any additional evidence to substantiate his claims.  The 
Board notes, however, that during the veteran's hearing 
before the Board in August 2006, his representative requested 
that the claim of entitlement to service connection for post-
traumatic stress disorder be remanded as the veteran did not 
recall having a psychiatric examination.  A review of the 
record shows that the veteran underwent VA psychiatric 
examination in May 2004, was oriented and responded to all 
questions posed, and was determined to have no mental health 
disorder.  Absent specific evidence of the examination being 
inadequate, the Board finds that a remand is not required for 
additional development under 38 C.F.R. Section 3.159(c)(4) as 
VA provided an examination and obtained a very specific 
medical opinion based on the evidence presented.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

New and Material Evidence

In September 1997, the RO denied service connection for 
bilateral hearing loss and for a left leg and foot 
disability, finding that there was no evidence of the 
disorders having their origin during service.  The veteran 
was given notice of the rating decision, but did not appeal 
the denial of benefits.  Accordingly, the RO decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claims.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  "New and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

With these considerations, the Board must review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in September 1997.  The Board notes that the RO in 
this case implicitly reopened the veteran's claims in its 
August 2004 rating decision by addressing the merits of the 
claims.  The Board, however, is required to address the issue 
of reopening despite the RO's denial of service connection on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

Since the time of the 1997 denial of benefits, VA obtained 
medical evidence showing that the veteran has moderate to 
severe bilateral hearing loss and the veteran testified 
before the Board that he developed hearing loss as a result 
of his in-service exposure to the noises of the flight line 
while working as an engineer.  Additionally, the veteran's 
son testified before the Board that the veteran had a limp as 
far back as he can recall and long before a work-place 
accident in 1984.  When considering the evidence to be wholly 
credible, as required by Justus, the Board finds that the 
evidence is both new and material as it was not previously 
before agency decision-makers and speaks to the unestablished 
fact of when current disabilities began.  As such, the 
previously denied claims are reopened and will be addressed 
on the merits.  

Service Connection

The veteran contends that he developed post-traumatic stress 
disorder as a result of the duties he carried out on December 
7, 1941, when Pearl Harbor was attacked by the Japanese.  He 
testified that his barracks were blown up approximately 
fifteen minutes after he left them, that he had to assist 
with the removal of bodies, and that he had vivid 
recollections of the events that took place on that day and 
thereafter.  The veteran's son testified that the veteran had 
a short temper and had advised him many years earlier that he 
used to have nightmares about his experiences during service.  
Both gentlemen stated that the veteran did not participate in 
mental health care and neither recalled the veteran attending 
a psychiatric evaluation.

The veteran also asserts that he developed bilateral hearing 
loss and a left foot disability during service.  The veteran 
testified that he was exposed to loud noises while performing 
his duties as a flight-line engineer, that he did not wear 
ear protection, and that he began having difficulties hearing 
before he was discharged from the service.  He stated that he 
worked for Continental Airlines upon discharge from service, 
that he worked as a forklift operator for approximately ten 
years, and that he worked as a security officer at a bowling 
alley.

The veteran also testified that an airplane rolled over his 
left foot on May 1, 1960, and that he required treatment for 
a severely bruised foot for one month.  He stated that he did 
not seek treatment for his left foot disability after June 
1960 until he fell and fractured his hip in 1984.  The 
veteran's son testified that his father wore military boots 
to support the left ankle as far back as he could recall, 
that his father always had a limp, and that he began wearing 
a brace on the left ankle in the mid-1980's following a fall.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

Post-traumatic stress disorder

The veteran's service records clearly show that he was 
present at Pearl Harbor on December 7, 1941.  As such, an in-
service stressor is acknowledged.  Therefore, in order for 
service connection to be granted, there must be medical 
evidence of a current diagnosis of a psychiatric disorder 
that began as a result of the veteran's experiences during 
service.

The veteran does not participate in any mental health 
treatment and never has.  His post-service treatment records 
do not include any complaints even remotely related to a 
possible mental health disorder.  The veteran lives with his 
son and daughter-in-law and is reported to be occasionally 
testy.  He has not been described, however, as having 
difficulty sleeping due to nightmares, being hypervigilant 
and/or having an exaggerated startle response, being unable 
to speak of events that took place during World War II, or 
being isolative.  The veteran's son testified that he took 
the veteran out for bingo and tried to help him socialize.  
The veteran testified that he had never had flashbacks, only 
memories of events that occurred during service.

The veteran underwent VA psychiatric examination in May 2004.  
Although he testified before the Board that he did not recall 
attending the examination, the examination report reflects 
that he was responsive during the examination and discussed 
the attack on Pearl Harbor without any noticeable change in 
overall affect or demeanor; his presentation was described as 
euthymic in nature.  The veteran related having occasional 
dreams of his in-service trauma, but did not describe them as 
nightmares and stated that he did not have difficulty 
sleeping; he also stated that thoughts of World War II that 
arose during the day did not bother him anymore or impact his 
day-to-day functioning.  He acknowledged having some anger 
and irritability, but described his relationships as good, 
noting that he had a few friends and played bingo 
occasionally.  The veteran denied being hypervigilant, having 
thoughts of suicide, experiencing flashbacks, avoiding things 
related to World War II, or having appetite problems.  The 
examiner reported that the veteran was asked at the end of 
the interview if he had anything to add and he said, "you 
pretty well covered everything."  Consequently, the examiner 
reviewed the veteran's claims folder and found that criteria 
for a diagnosis of post-traumatic stress disorder had not 
been met.  The examiner opined that the veteran did not have 
a mental health disorder at all.

Given the evidence as outlined above, the Board finds that 
the examination report is consistent with the testimony of 
the veteran and his son in that the only possible symptoms of 
a psychiatric disorder are anger and irritability.  There is 
evidence of the veteran having experienced nightmares many 
years ago, but the current evidence shows that his sleep is 
not disturbed by nightmares.  The Board certainly appreciates 
the veteran's assertions regarding the very stressful events 
experienced in Hawaii and his history of having nightmares; 
however, the evidence does not show the current existence of 
a mental health disorder.  Specifically, the veteran does not 
require mental health treatment nor is he diagnosed as having 
post-traumatic stress disorder.

Absent a disease or injury incurred during service, or as a 
consequence of service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Therefore, notwithstanding 
the veteran's honorable service during a most stressful 
period of war, service connection for post-traumatic stress 
disorder must be denied as there is no evidence of a 
diagnosed disability.

Hearing Loss

Service medical records do not include any complaints of 
difficulty hearing nor any diagnosis of a hearing loss.  Upon 
re-enlistment examination in May 1951, the veteran's hearing 
was found to be within normal limits.  At his discharge 
examination in April 1962, the veteran marked "no" for ear, 
nose or throat problems and had no abnormal findings upon 
audiometric testing.  The veteran was discharged from service 
in September 1962 without a diagnosed hearing disability.

The veteran worked as a forklift operator following service 
and later as a security guard at a bowling alley.  He 
testified before the Board that his work at the bowling alley 
did not include exposure to the loud noises of the alley.  
The veteran did not participate in any treatment for hearing 
loss for approximately thirty years following his discharge 
from service.

In May 1997, the veteran underwent VA examination and was 
determined to have bilateral high frequency sensorineural 
hearing loss.  In August 2004, the veteran was again found to 
have bilateral hearing loss.  At that time, a VA examiner 
reviewed the veteran's medical records and his reports of 
exposure to noises both during service and subsequent to 
service and opined that, based on the evidence of normal 
hearing upon discharge from service in 1962, it was not 
likely that his current hearing loss was incurred during 
service.  The examiner further opined that it was more likely 
that the veteran's hearing loss was the result of post-
service noise exposure; the examiner did not limit this 
opinion to noise exposure experienced while working at the 
bowling alley as suggested at the hearing before the Board.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.  The evidence of record does not show that the 
veteran met this definition of a disability until he 
underwent audiometric testing in 1997, approximately thirty-
five years after service discharge.

Given the evidence as outlined above, the Board finds that, 
notwithstanding the veteran's assertions that his hearing 
loss began during the 1950's, his bilateral hearing loss was 
not incurred during service or as a consequence of service.  
The veteran is certainly competent to state when he believes 
a disability began, but his statements, standing on their 
own, are insufficient to establish a relationship between a 
current disability and his period of service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  In this case, a 
hearing specialist reviewed the records and determined that 
the veteran's current hearing disability most likely began 
after his discharge from service because there is no medical 
evidence to corroborate the veteran's assertions that it 
began decades earlier than first diagnosed.  Consequently, 
service connection for bilateral hearing loss is denied as 
not shown to have begun during service or as a consequence of 
noise exposure during service.

Left Foot Disability

The veteran's service medical records are silent for any 
treatment of a left foot disability.  He underwent a marriage 
physical in August 1950 and there is no mention of a foot 
disorder; he was treated for a dislocation of the left 
shoulder in September 1950 and, again, no mention of a foot 
disorder.  A re-enlistment physical performed in May 1951 
does not mention a limp and/or foot disorder.  Upon 
examination in January 1957, the veteran marked "no" for 
foot trouble and was not diagnosed as having a left foot 
disability.  Upon retirement examination in April 1962, the 
veteran again marked "no" for foot trouble and was not 
found to have a left foot disability.  He was discharged from 
service in September 1962 without a diagnosed foot 
disability.


The veteran's service personnel records show that he had a 
military occupational specialty in 1960 of an aircraft engine 
mechanic.  Performance reports covering the period of October 
1959 to September 1960 do not include any reference to 
limitations caused by a foot disability, nor any reference to 
time off of duty due to treatment for an injury to the left 
foot.  Personnel records show that the veteran was 
consistently found to be above average in his performance.

Based on testimony by the veteran and his son, the veteran 
did not seek treatment for a left foot disorder for over 
twenty years after discharge from service.  It was not until 
the veteran fell in the mid-1980's that he was noted to have 
a foot disorder and began wearing a brace on his ankle for 
stability.  Upon VA examination in May 1997, the diagnostic 
impression rendered was left foot drop status-post injury in 
1960.  This opinion appears to be based solely on the history 
as provided by the veteran as the only medical records 
showing a leg disorder in the 1960's are service medical 
records dated in October and November 1961 when the veteran 
underwent surgical removal of a mass on his right leg.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a current left ankle or foot 
disability that began during service.  Although his son gave 
credible testimony that the veteran had a limp before his 
accident in the 1980's, this does not establish that the left 
foot was injured during service nor does it show a continuity 
of symptomatology so severe as to cause the currently 
diagnosed foot drop.  There is no medical evidence of the 
veteran having a left foot drop before his post-service 
accident and no medical evidence linking the currently 
diagnosed foot drop to a possible bruising of the foot in 
1960.  

The Board acknowledges that the 1997 VA examiner rendered a 
diagnostic impression which included a reference to the 
reported 1960 injury, however, the Board is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Although the Board would like nothing more 
than to find in favor of a veteran who served so honorably 
during World War II, the evidence as a whole simply does not 
show that the current left foot injury began during service.  
The veteran may have limped as a result of a foot injury in 
1960, but the severe foot disability currently diagnosed is 
not shown to be a result of any such injury.  The evidence 
clearly shows that the veteran did not require treatment for 
a left foot disability for approximately twenty years after 
his discharge from service and there is nothing in the record 
to suggest that a severe bruising would cause a foot drop. 
Therefore, service connection for residuals of a left foot 
injury is denied.


ORDER

New and material evidence having been obtained, the claims of 
entitlement to service connection for bilateral hearing loss 
and for residuals of a left foot injury are reopened.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for the residuals of a left foot injury is 
denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


